UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 03-2486



In Re: JEROME P. REIMANN,

                                                               Debtor,

--------------------------------------------------------

TERRI L. GARDNER,

                                               Plaintiff - Appellee,


          versus


JEROME P. REIMANN,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (CA-03-794-FL-5; BK-01-1319-5-ATS)


Submitted:   March 11, 2004                 Decided:   March 17, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome P. Reimann, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jerome P. Reimann appeals the district court’s order

dismissing his appeal from the bankruptcy court as untimely filed.

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.   See Gardner v. Reimann, Nos. CA-03-794-FL-5; BK-01-1319-5-

ATS (E.D.N.C. filed Nov. 18, 2003 & entered Nov. 19, 2003).             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -